Exhibit 10.2

 

JEFFREY S. CHIESA

Attorney General of New Jersey

Attorney for the State of New Jersey

Department of Law and Public Safety

David L. Rebuck, Director

Division of Gaming Enforcement

140 E. Front Street

Trenton, New Jersey 08625

 

FOX ROTHSCHILD LLP

Midtown Building, Suite 400

1301 Atlantic Avenue

Atlantic City, NJ 08401-7212

Attorneys for MGM Resorts International, Mirage Resorts, Incorporated and
MAC, CORP.

 

By:                            Nicholas Casiello, Jr., Esq.

Patrick Madamba, Jr., Esq.

 

Brian A. Larson

Executive Vice President, Secretary and General Counsel

Boyd Gaming Corporation

3993 Howard Hughes Parkway

Ninth Floor

Las Vegas, Nevada 89169

 

Joseph A. Corbo, Jr., Esq.

Vice President and General Counsel

Marina District Development Company, LLC

d/b/a Borgata Hotel Casino & Spa

1 Borgata Way

Atlantic City, New Jersey 08401

 

 

:

 

 

IN THE MATTER OF THE JOINT

:

 

 

PETITION OF MGM RESORTS

:

 

 

INTERNATIONAL, BOYD GAMING

:

 

SECOND AMENDMENT TO

CORPORATION AND MARINA DISTRICT

:

 

STIPULATION OF SETTLEMENT

DEVELOPMENT COMPANY, LLC FOR

:

 

 

APPROVAL OF THE AMENDMENT OF A

 

 

 

STIPULATION AND RELATED RELIEF

 

 

 

 

1

--------------------------------------------------------------------------------


 

This Second Amendment to Stipulation of Settlement having been discussed by and
between the parties involved, Jeffrey S. Chiesa, Attorney General of New Jersey,
attorney for State of New Jersey, Department of Law and Public Safety, Division
of Gaming Enforcement (the “Division”), by David L. Rebuck, Director and
Assistant Attorney General, and Fox Rothschild LLP by Nicholas
Casiello, Jr., Esq. and Patrick Madamba, Jr., Esq., attorneys for MGM Resorts
International (formerly, MGM MIRAGE), Mirage Resorts, Incorporated and MAC CORP.
(“MAC”) (collectively “MGM”), Brian A. Larson, Executive Vice President,
Secretary and General Counsel, Boyd Gaming Corporation (“Boyd”) and Joseph A.
Corbo, Jr. Vice President and General Counsel, Marina District Development
Company, LLC (“MDDC”), the following has been agreed upon and stipulated to by
the parties as of February     , 2013:

 

BACKGROUND:

 

A.                                    On May 18, 2009, the Division filed a
report with the Casino Control Commission (the “Commission”) captioned Special
Report of the Division of Gaming Enforcement to the Casino Control Commission on
Its Investigation of MGM MIRAGE’s Joint Venture with Pansy Ho in Macau, Special
Administrative Region, People’s Republic of China (the “Special Report”).

 

B.                                    MGM and the Division agreed to settle and
resolve the issues raised in the Special Report by entering into a Stipulation
of Settlement dated March 11, 2010 (the “Stipulation”) and they agreed to the
form of a Trust Agreement (the “Trust Agreement”) to create and govern the terms
of a divestiture trust (the “Trust”).

 

C.                                    On March 17, 2010, the Commission approved
the Stipulation and the form of the Trust Agreement.  See Commission Resolution
No. 10-03-17-10.

 

D.                                    On March 24, 2010, MGM, the Division and
the Honorable James R. Zazzali (the “Trustee”) entered into the Trust Agreement,
and MGM caused MAC to transfer to the Trust its entire indirect ownership
interest in casino licensee Marina District Development Company, LLC (“MDDC”),
the owner and operator of Borgata Hotel Casino & Spa, and certain real property
and ground leases related thereto.

 

2

--------------------------------------------------------------------------------


 

E.                                     On August 8, 2011, the Commission
approved a First Amendment To Stipulation of Settlement (“First Amendment to
Stipulation”) and a First Amendment To Trust Agreement, see Commission
Resolution No. 11-08-08-07, whereby the Divestiture Period was extended for an
18-month period and thus the Divestiture Period presently terminates on
March 24, 2013, and the Terminal Sale Period presently commences on March 24,
2013 and terminates on March 24, 2014.

 

F.                                      MGM has expressed a strong desire to
reenter the Atlantic City casino market and MGM has asked the Division to take
notice of the time period that has elapsed since it entered into the Stipulation
and Trust Agreement in March 2010 which placed its entire ownership interest in
MDDC in a divestiture trust.

 

G.                                    MGM, Boyd and MDCC desire to amend the
Stipulation to permit MGM to file an application for a statement of compliance
pursuant to N.J.S.A. 5:12-81 and to further extend the Divestiture Period for
the time period necessary for the Division to thoroughly reexamine its good
character, honesty, integrity and financial stability to determine whether MGM
is qualified to reacquire its interest in MDDC.

 

H.                                   The Division and MGM recognize that
Paragraph P of the Stipulation provides that MGM shall not file any application
with the Commission for a period of thirty (30) months following the dissolution
of the Trust (“Application Bar Period”).

 

IT IS THEREFORE AND HEREBY consented to and agreed upon by the Division, MGM,
Boyd and MDDC that the Stipulation is amended as follows:

 

1.                                      Notwithstanding the Application Bar in
Paragraph P, the Division hereby consents to allow MGM to file an application
for a statement of compliance pursuant to N.J.SA. 5:12-81 that it is qualified
under the Casino Control Act to reacquire its interest in MDDC and, to the
extent necessary to do so, waives the Application Bar Period set forth in
paragraph P of the Settlement Stipulation.  All other provisions of Paragraph P
shall remain in effect.  MGM agrees to promptly apply for a statement of
compliance.

 

3

--------------------------------------------------------------------------------


 

2.                                      The Division and MGM agree that the
running of the Divestiture Period and, therefore, the Terminal Sale Period,
shall be tolled until the Commission acts on the application of MGM for a
statement of compliance.  If the Commission grants MGM’s application for a
statement of compliance, MGM shall be permitted to petition the Commission for
dissolution of the Trust and the Division will consent to such dissolution in
accordance with the terms of the Trust Agreement.  If the Commission denies
MGM’s application for a statement of compliance, the Divestiture Period shall
terminate on that date and the Terminal Sale Period provisions of the
Stipulation and Trust Agreement shall immediately take effect and MGM’s interest
in MDDC shall be disposed of in accordance with the Terminal Sale Period
provisions set forth in the Stipulation and Trust Agreement.

 

3.                                      Unless specifically addressed above, all
other provisions of the Stipulation shall remain in effect and this amendment
does not alter any of the findings or conclusions of the Special Report.

 

4.                                      The Division and MGM agree to an
amendment of the Trust Agreement in the form attached hereto as Exhibit A, but
otherwise the Trust Agreement shall remain in full force and effect pending the
resolution of the petition of MGM for a statement of compliance.

 

5.                                      Capitalized terms used herein but not
specifically defined herein shall have the meanings given them in the
Stipulation of Settlement and Trust Agreement.  All references to the
Stipulation or Trust Agreement shall include any amendments to those agreements
as approved by the Commission.

 

6.                                      This Second Amendment to Stipulation of
Settlement may be executed in counterparts, each of which when executed and
delivered shall be an original and all of which together will constitute the
same Stipulation.

 

7.                                      This Second Amendment to Stipulation of
Settlement shall be final and binding upon the parties hereto only upon approval
by the Commission.

 

[SIGNATURES ON NEXT PAGE]

 

4

--------------------------------------------------------------------------------


 

 

 

State of New Jersey, Department

 

 

of Law and Public Safety,

 

 

Division of Gaming Enforcement

 

 

 

 

 

 

Dated:

February 8, 2013

 

By:

/s/ David L. Rebuck

 

 

 

 

David L. Rebuck, Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fox Rothschild LLP

 

 

 

 

 

 

 

 

 

 

Dated:

February 7, 2013

 

By:

/s/ Nicholas Casiello, Jr.

 

 

 

 

Nicholas Casiello, Jr., Esquire

 

 

 

 

Attorneys for MGM Resorts International,

 

 

 

 

Mirage Resorts, Incorporated and

 

 

 

 

MAC, CORP.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Marina District Development

 

 

 

 

Company, LLC

 

 

 

 

d/b/a Borgata Hotel Casino & Spa

 

 

 

 

 

 

 

 

 

 

Dated:

February 7, 2013

 

By:

/s/ Joseph A. Corbo, Jr.

 

 

 

 

Joseph A. Corbo, Jr., Esq.

 

 

 

 

Vice President and

 

 

 

 

General Counsel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Boyd Gaming Corporation

 

 

 

 

 

 

 

 

 

 

Dated:

February 7, 2013

 

By:

/s/ Brian A. Larson

 

 

Brian A. Larson

 

 

Executive Vice President, Secretary

 

 

and General Counsel

 

5

--------------------------------------------------------------------------------